IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A §

MEMBER OF THE BAR OFTHE § No. 261,2015

SUPREME COURT OF §

DELAWARE: § Board on Prof. Responsibility
§ Case No. 11 1858-B

PATRICK E. VANDERSLICE, §
§
ReSpondent. §

Submitted: June 12, 2015
Decided: June 19, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
O R D E R

This l9lh day of June 2015, it appears to the Court that:

(1) This is a lawyer disciplinary proceeding. On May 26, 2015, a
panel of the Board on Professional Responsibility (“the Board”) ﬁled its
Report with this Court, dated May 22, 2015, recommending that the
respondent, Patrick E. Vanderslice, be disbarred from the practice of law in
Delaware. Neither the Ofﬁce of Disciplinary Counsel (“ODC”) nor
Vanderslice has ﬁled any objections to the Board’s report.

(2) The Court has considered the matter carefully. Vanderslice
admitted all of the ethical violations alleged in the ODC’s petition against
him. The Board carefully considered Vanderslice’s ethical violations, his

intentional state of mind, the actual injuries caused by his misconduct, and

all of the applicable aggravating and mitigating factors. Under the
circumstances, we ﬁnd the Board’s recommendation of disbarment to be
appropriate. We therefore accept the Board’s ﬁndings and recommendation
for discipline.

NOW, THEREFORE, IT IS ORDERED that the Board’s May 22,
2015 Report (attached hereto) is ACCEPTED. Patrick E. Vanderslice is
hereby DISBARRED from the practice of law in Delaware. His name shall
be stricken immediately from the roll of attorneys licensed to practice before
the Courts of this State. The Ofﬁce of Disciplinary Counsel shall
disseminate this Order in accordance with Rule 14 of the Delaware Lawyers’
Rules of Disciplinary Procedure.

BY THE COURT:

ls/ Karen L. Valihura
Justice

In)

Delaware disciplinary proceeding ﬁndings of misappropriation of funds.29 In connection
with Respondent’s Reinstatement Petition, Respondent was deposed on 11/ 26/ 13 and a
Reinstatement Hearing was held before the Board on 12/12/13.?'0 To this Panel’s
knowledge, there is no evidence that Respondent corrected or amended his
Reinstatement Questionnaire or at any. time disclosed to the Board or to ODC that the
Maryland court had issued a final order of disbarment on 10/ 21/ 13 (On 12/ 6/ 12, the
Maryland court in fact issued a Show Cause Order in which Maryland Bar council sought
disbarment. Respondent supplied a response to the Show Cause Order, stating that the
Delaware Supreme Court's opinion in 2012 recommended imposing reciprocal discipline
of suspension retroactive to 10/ 12/ 12, and Respondent further requested that no money
judgment be entered against him for costs because he had been unemployed since
10/ 24/ 12. The case was scheduled for oral argument on 9/ 10/ 13, and Respondent failed
to appear. On 9/10/13, the Maryland court issued a per curiam order and disbarred
Respondent, and issued its written decision and explanation on 10/ 21/13). 3‘

'At his'12/12/13 Reinstatement Hearing, Respondent once again affirﬁred that he
had taken money from M&R on only eight occasions and affirmatively represented that
he was “dishonest over a 10-month period/'32 reiterating, "I stole $1,780.. .I did it eight

times.”33 Respondent again testiﬁed that his life was "on an upward curve as of May 17

15' Attorney Grievance Comm’n of Md v. Patrick Edward Vanderslice, Misc. Docket AG No. 68, Sept. Term 2012
(Md. App. 10/ 21/ 13).

3° Petition 1E123 and 24.

31 Attorney Grievance Comm'h of Maryland "0 Vauderslice, supra.

32 Exhibit G at 322.

13 Exhibit C at 317.

[2012]"34 and that "I believe in May of 2012 I already started rehabilitating myself."35
Respondent testiﬁed that he had rehabilitated himself, completed and was released from
counseling, was remorseful that he " [took] money eight different limes and I am
suspended/'35 represented that he admitted his thefts,” and had "fully resolved" the
grief issues that he was dealing with from 2008 and 2009, and the other factors that he
testified to in May of 2012 as to why he took the money.” Respondent acknowledged
that he testified on 5/17/12 that he fully intended to continue to undergo therapy, but
that his last therapy session was on 5/ 31 / 12.39 Respondent also testiﬁed on 12/12/ 13
that he had communicated with M&R prior to his suspension and apologized to them,
“and we resolved it and I apologized to them at that time/'49 Respondent testified that,
until he stopped practicing on 10/12/12, "I handled money all the time. People brought
in money, people brought in cash. Again, I think that's very relevant to show my
rehabilitation, I handled significant amount of cash.”1 Respondent reiterated, "I was
dishonest over a 10-month period, but again, I think you have to look at the time period
after what I did when I went out of my firm. There were no complaints, there was no
ODC complaints about any dishonesty in the time I was pracﬁcing."42 Respondent

represented that he learned that "I have to be even more diligent than any other attorney

3‘ Exhibit C at 265.
35 Exhibit C at 266.
3‘ Exlu‘bit G at 280.
37 Exhibit (3 at 232.
35 Exhibit G at 306.
3" Exhibit C at 305.
4” Exhibit G at 309.
‘1 Exhibit C at 319.
42 Exhibit C at 322.

because I have that labeL”43 During the reinstatement proceedings, Respondent never
disclosed his instances of theft/ misappropriation of undocumented client retainer fees,
other than the $1,780 from the eight occasions discovered by M&R. Despite his testimony
regarding his heightened obligations of diligence, his rehabilitation, admission and
ownership of wrongdoing, Respondent offered no tesu'mony regarding his independent
investigation to support of his assertions that his only thefts were the eight matters
discovered by M&R totaling $1,780.00.44

Additional Misappropriated Funds:

Beginning on or about February 18, 2014, as a result of Mr. Stutz's appearance at

M&R’s ofﬁces and ODC's investigation, which included Respondent’ 5 production of his
personal bank records and check deposits between 2010 and 201145, the follong
additional retainer fee payments to Respondent were discovered:

On or about 1/ 7/ 11, Respondent received a check in the amount of $500.00 for
attorneys' fees drawn on the Mary Boyce/ Donna Andrew account ("Boyce") in
connection with a Miller Trust.“ Respondent failed to remit the Boyce attorney fee to
M&R and failed to formally open a ﬁle at M&R for the Boyce legal representation, nor
did Respondent document receipt of the Boyce fee in any M&R firm receipt book, nor

make a record at the firm of receipt of that attorney fee, but deposited the Boyce check

‘3 Exhibit C at 324.
4" Petition 1127.

‘5 Tr. at 109-112.

*6 Petition 1128.

ll]

into his personal checking account at M&T Bank.“7 Respondent admits that he
misappropriated the Boyce attorney fee paid by check.48

On or about 1/ 18/ 11, Respondent received a check in the amount of $150.00 from
Donna Andrew ("Andrew") for legal representation in drafting a Power of Attorney.
Respondent did not remit the Andrew legal fee to M&R, nor did Respondent formally
open a ﬁle at M&R for the Andrew legal representation, nor did he record receipt of the
Andrew fee in any M&R firm receipt book, but deposited the Andrew check into his
personal checking account at M&T Bank.” Respondent admits that he misappropriated
the Andrew legal fee paid by check?“

On or about 7/ 2/ 11, Respondent received a check in the amount of $250.00 from
Kenneth and/ or Elizabeth James ("James") for legal representation in drafting a will.
Respondent failed to remit the James legal fee to M&R, failed to formally open a file at
M&R for the James legal representation, failed to record receipt of the James fee in any
M&R ﬁrm receipt book, nor make record at the firm of receipt of the attorney fee, but
instead deposited the James check into his personal checking account at M&T Bank.51
Respondent admits that he misappropriated the James legal fee.52

On or about 9/ 1/ 11, Respondent received a check in the amount of $500.00 from

Richard Stulz (“Stutz”) for legal representation in connection with a debt collection

47 Petition 1128-32.

‘3 Petition 133; Exhibit H, 6/12/14 depo tr. at 21-22.
49 Petition 11134-38.

5” Petition 139; Exhibit H at 11-12.

5' Petition 1| 1140-44.

51 Petition 145'.- Exhibit H at 10-11.

11

action. Respondent did not remit the Stutz legal fee to M&R, did not formally open a file
at M&R for the Stutz legal representation, did not record receipt of the Stutz fee in any
M&R firm receipt book, nor make record at the firm of receipt of the attorney fee, but
deposited the Stutz check into his personal checking account at M&T Bank.53 Respondent
admits that he misappropriated the Stuiz legal fee.54 The total sum of the newly-
discovered misappropriated fees is $1,400.

At the 3/ 12/ 15 hearing, Respondent presented the testimony of Edward S. Wilson,
111, a licensed psychologist in the State of Delaware?5 who was asked by Respondent to
perform an evaluation with regard to the presence or absence of psychoPathology
regarding the matter before the Board.55 Dr. Wilson performed an evaluation of
Respondent on 11/ 18/ 14, after which he concluded that Respondent suffers from
recurrent major depression.57 Dr. Wilson opined that Respondent’ s depression was
recurrent in that it "comes and goes because it has not been treated?“ "So although not
a chronic disorder, this disorder has been around with Mr. Vanderslice, in my opinion,
for an extended period of time and not well treated."59 Dr. Wilson referred Respondent
to an individual for treatment, but was uncertain whether or not Respondent had begun

said treatment.“ Dr. Wilson offered no opinion on his diagnosis, if any, as to

53 Petition “46-50.

5' Petition 1151; Exhibit H at 12-13.

55 Tr. at 17.

5" Tr. at 22.

57 Tr. at 29-32; Respondent‘s Exhibit 1.
5' Tr. at 31.

5" Tr. at 32.

6° Tr. at 43.

12

Respondent's global assessment of functioning in 2010, 2011, 2012, or 2013.51 Although
Dr. Wilson initially testiﬁed that he reviewed medical records, including those of Dr. Kim,
he acknowledged that Dr. Kim's records were not in his file.62 Dr. Wilson testified that
his current diagnosis of Respondent demonstrates that Respondent is functioning at a
level below the ability he has, and affects his ability to practice law, his ability to represent
a client in court, his ability to try a case in a courtroom, and his ability to conduct legal
research and write briefs.63 Dr. Wilson nonetheless confirmed that his diagnosis would
not affect Respondent’s appreciation of the wrongfulness of his conduct from December
2010 to December 2013.54 He also acknowledged that the testing he performed did not
include neuropsychological tests that are designed to determine an individual’s working
memory or cognitive function, although there are tests for this.65 Dr. Wilson could not
offer any opinions as to Respondent’s depression during the time period of the alleged
misconduct, including during Respondent’s concealment or failure to disclose additional
stolen fees, nor did he perform any testing or offer diagnoses of deficits in Respondent’ s
cognition or memory relevant to the conduct at issue in this Petition.

Respondent next presented the testimony of witness Timothy G. Willard, Esquire,
an attorney with Fuqua, Yuri Gr Willard.“ Mr. Willard has known Respondent since at

least 2000, and Respondent has worked in Mr. Willard's firm as a paralegal since

6' Tr at 39.

“1 Tr. at 40-41; 49.
‘3 Tr. at 45-46.

6‘ Tr. at 46-47.

‘5 Tr. at 47-48.

‘6 Tr. at 51.

13

approximately 2013.57 As a paralegal, Respondent has worked primarily for Mr. Willard,
preparing settlement letters, case summaries, legal research, legal memos, and record
summary and organization.“ Mr. Willard attested to the quality of Respondent’ 5 work
and his judgment and advice.“ Overall, Mr. Willard was quite satisfied with
Respondent’ 5 work product, work ethic, and positive attitude, and was considering
offering him a position as an associate if Respondent were reinstated?“

ResPondent testified that he knew the taking of fees was wrong "once my memory
came, when I learned about them, I knew I shouldn’t have took them”?1 He was aware
that he was misappropriating firm fees. Respondent further acknowledged that for the
cash fees for which he was previously disciplined, he had written receipts for those
clients, had opened paper ﬁles with the firm for those clients, assigned a file number for
each client, and had entered each client’ 5 information into the firm's case management
system.72 Respondent advised M&R that it had discovered all of the instances of theft
with the  eight fee misappropriations because that is what Respondent believed at
the time.73 Respondent admits that this statement was incorrect, “[a]s I found out in
February of last year?" Respondent did not advise his partners at M&R or ODC of the
undocumented clients and four stolen retainers "because I did not recall them. And

nobod - - during, through the whole process nobody had requested my bank records or

‘7 Tr. at 52-53.

5“ Tr. at 54-56.

‘9 Tr. at 58-59.

7" Tr. at 68-70; 72
7'1 Tr. at 80-81.

71 Tr. at 81.

73 Tr. at 82-83.

74 Tr. at 83.

14

anything.”75 When confronted with his lawyer’ s 2012 statement to the Board that
Respondent did nothing to secret the fact that he had received and retained client fees,
Respondent testiﬁed that it was his attorney's statement, and he only became aware
"now" that the statement was not correct.“ When asked if the total misappropriated fees
now comes to $3,100.00, Re5pondent answered, "Yeah, I think that's approximately it. I
don’t know.”7 On each occasion of Respondent's prior testimony and representations
regarding the extent of his misappropriated fees and full restitution, Respondent testiﬁed
that he did not recall, was not aware, or otherwise believed his statements to be accurate
at the time, denying that he remembered any of the unrecorded clients/ retainers or the
additional misappropriated fees." With respect to the four checks in question in this
Petition, Respondent testiﬁed that he personally took the checks on four different dates
to his bank and ﬁlled out the deposit slips, and that he personally would routinely
reconcile his M&T bank account.” Respondent deposited the Stutz check on 9/ 15/ 11,
less than a month before he was confronted by M&R regarding the eight discovered fee
matters.” Respondent thereafter continued to have communications with Mr. Stutz
through at least September 111012.“1

Between 2008-2010, Respondent had a number of deaths in the family, which he

believed caused him to be depressed and affected his productivity.82 In 2011, prior to his

75 Idaho
76 Tr. at 84.

’7 Tr. at 85.

7" 'I‘r. at 85-87; 90, 95-96; 109-110.

7" Tr. at 88, 138.

3° Tr. at 88-89.

"1 Tr. at 149-150; Exhibit H, at Exh. 2.
31 Tr. at 116-120.

15

departure from MEIR, Respondent was quite active in the community and various
boards. In May 2011, he was elected to the Laurel School Board, and appointed president
of the School Board by July 2011; he was also involved in the Lions Club, the Good
Samaritan organization, was on the board of DVLS, volunteering at the Ofﬁce of Child
Advocate, and was on the board of Carvel Gardens.“3 Respondent continued to be
involved in these charitable organizations and community service groups through the
course of his suspension and reinstatement hearing in December 2013, in additiou to
coaching.“ Following his termination from M&R, Respondent practiced law with
Michael Smith, Esquire and created the law ﬁrm of Vanderslice 8: Smith, until his
suspension.35 Since his 2012 suspension, in addition to his paralegal work for Mr.
Willard, Respondent worked as a substitute teacher, and has taken masters classes in
special education and was accepted into the ARTC program for teacher certiﬁcation.“
III. VIOLATIONS OF PROFESSIONAL CONDUCT

Allegations of professional misconduct set forth in the ODC's Petition must be
proven by clear and convincing evidence (Rule 15, Disciplinary Procedure Rules). All
allegations raised by the ODC in its Petition were admitted by the Respondent. This
Panel ﬁnds that the evidence and admitted facts demonstrate, by clear and convincing
evidence, that Respondent violated each of the Rules identiﬁed in the ODC Petition, with

two counts of violating Rule 8.4(d).

33 Tr. at 147-143.
5" Tr. at 148, 129—131.
“5 Tr. at 124-125.
'5 Tr. at 125-127,.

16

Count I alleges that Respondent violated DLRPC Rule 1.15(a) by keeping
attorney's fees paid to him in the Boyce, Andrew, James, and Stutz matters, instead of
remitting those funds to M&R for deposit into M&R’s trust or operating account. Rule
1.15(a) states that an attorney "shall hold property of clients or third persons that is in a
lawyer's possession in connection with a representation separate from the lawyer’s own
property." Respondent admits, and the evidence substantiates, that Respondent received
checks and/ or funds in each of these four client matters that were paid personally to the
Respondent in exchange for legal services provided by Respondent in his capacity as an
attorney employee of M&R, and the funds were retained and deposited by Respondent
into Respondent’s personal bank account and were not remitted to M&R or maintained
in a separate trust or operating account. The Board therefore finds that Respondent
violated Rule 1.15(a) under Petition Count I.

Count II of the Petition alleges a violation of Rule 8.1(a) for knowingly making
false statements of material fact in connection with a disciplinary matter. Re5pondent
admits, and the record clearly demonstrates, that, by denying that he had stolen any other
fees beyond the eight occasions discovered by M&R, Respondent knowingly and
repeatedly made false statements of material fact throughout the course of his 2012
disciplinary proceeding, and repeated those false statements in connection with his
Petition and hearing for reinstatement. Throughout the entirety of events and
proceedings over the course of 2 1/2 years, beginning when Respondent was first
confronted by M&R in October 2011, Respondent took no measures to independently

ascertain or verify the amount or number of client/ firm funds that he misappropriated

17

REPORT OF THE BOARD ON PROFESSIONAL RESPONSIBILITY

during his tenure with MR. It was only after the reinstatement proceedings that
additional misappropriations were unearthed. Only after being confronted with Mr.
Stutz’s accusations and a resumed ODC investigation, does Respondent now admit that
additional fee payments were misappropriated. However, on no fewer than five separate
occasions, including in his 5/ 9/ 12 deposition, at the 5/ 17/ 12 disciplinary hearing, in his
9/ 5/ 13 Restatement Questionnaire, his 11/26/13 deposition testimony, and in his
testimony at the 12/ 12/ 13 Reinstatement Hearing, Respondent "knowingly" falser
denied that he was aware of any facts of additional disciplinary violations, maintained
that there existed only eight occasions of misappropriated fees totaling $1780, denied any
other instances of keeping money from clients without proper documentation or
remittance to M&R, and afﬁrmatively represented that all misappropriated funds had
been reimbursed to M&R. Each and every one of these representations were known (or
should have been known) to the Respondent to be false; and each such false statement
was material to the disciplinary proceeding and the grounds for reinstatement. This
Board could, and does in fact, find multiple violations of Rule 8.1(a), although only one

count is alleged in the Petition.

Count III of the Petition, which was admitted by Respoudent at the 3/12/15
hearing, alleges professional misconduct for committing a criminal act. Rule 8.403) states
that it is professional misconduct for an attorney to “commit a criminal act that reﬂects
adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other

respects.” 11 Del.C. §841(a) provides that an individual is guilty of the criminal act of

theft "when the person takes, exercises control over or maintains property of another

18

person intending to deprive that person of it or appropriate it." Based upon Respondent’ s
misappropriation of legal fees taken in the Boyce, Andrew, James, and Stutz matters,
Respondent committed the criminal act of theft and therefore violated Rule 8.4(b). The
admitted facts and the evidence demonstrate four separate instances of criminal acts of
theft by the Respondent in which the Respondent received fees that have yet to be
remitted to M&R. This is also consistent with the Court’s 2012 determination that
Respondent committed criminal theft in violation of Rule 8.4(b) by misapproPriating
fees.87

Count IV of the Petition alleges a violation of Rule 8.4(c) for ReSpondenl’s
engaging in "conduct involving dishonesty, fraud, deceit or misrepresentation."
Respondent admits to conduct involving dishonesty when he misappropriated the legal
fees received in the Boyce, Andrew, James, and Stutz matters, in violation of Rule 8.4(c).
Although not alleged in ODC's Petition, this Board also finds that Respondent engaged
in conduct involving dishonesty, deceit, and misrepresentation when he repeatedly
falsely testified under oath that all stolen fees had been identiﬁed and remitted to M&R.
The Panel ﬁnds that Respondent was aware of clients, legal matters, and/ or retainer fee
checks that he deliberately failed to document in M&R’s system; he was aware that there
were undocumented retainer fee checks that he personally deposited into his bank
account, and then reconciled that bank account. Retrieval of copies of the deposited

checks demonstrate that it was clear on the face of the drafts that payment was for legal

‘7 In re thderslice, at 326.
1.9

services.83 Respondent also failed to claim or pay taxes for these legal fees.” Lastly,
Respondent was not forthright in his reinstatement questionnaire when he reported that
he was under a reciprocal suspension by the Maryland Bar. At that time, it was an interim
suspension, with a pending Rule to Show Cause against disbarment; by October 2013, he
was disbarred. Respondent never amended his questionnaire response or disclosed his
change in standing with the Maryland Bar.

Count V of the Petition alleges a violation of Rule 3.3(a)(1) which states that a
"lawyer shall not knowingly make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously made to the tribunal by the
lawyer." This Count is admitted by Respondent, and the evidence demonstrates that
Respondent’s false representations and denials since 2011 were made knowingly, in that
he was aware of their falseness and/ or was wilfully ignorant in failing to conduct any
reasonable due diligence to ensure their accuracy or to correct their inaccuracy.
Respondent not only failed to disclose his additional fee misappropriations, but also
afﬁrmatively and falsely denied and continued to conceal any evidence or knowledge of
additional misconduct. Consistent with the Board's ﬁndings under Counts II and IV, this
Board ﬁnds that Respondent repeatedly violated Rule 3.3(a)(1) in knowingly making
false statements under oath regarding his knowledge (or lack thereof) of additional

misconduct and as to the number and amount of funds he misappropriated from M&rR.

“See, Exhibit H, Exh. 1.
89 Exhibit H, at 13.23.

Count VI and Count VII allege two separate violations of Rule 8.4(d) for engaging
in conduct prejudicial to the administration of justice. Both Counts are admitted by the
Respondent. Respondent’s conduct of committing the criminal act of theft by
misappropriating legal fees is conduct prejudicial to the administration of justice; and
Respondent’s knowingly false statements and omissions in the prior disciplinary
proceedings and reinstatement proceedings reﬂect multiple and repeated acts prejudicial
to the administration of justice. A Rule 8.4(d) violation occurs where there is either a
breach of a legal duty or a crime of violence, dishonesty, or breach of trust?”
Respondent’s criminal act of theft in misappropriating client/firm funds "indicate[s] [a]
lack of those characteristics relevant to law practice."91 Respondent has also violated Rule
8.4(d) by virtue of his misrepresentations and/ or knowing omissions in connection with
his disciplinary and reinstatement proceedings. This misconduct interfered with the
disciplinary process, and caused unnecessary proceedings and wasted judicial and legal
resources, notably to include the resources expended in connection with Respondent’ s
reinstatement proceeding, the subsequent resurrected ODC investigation, and this new
Petition and disciplinary proceeding, all of which were avoidable had Respondent been

forthright or diligent in identifying and disclosing the extent of his misconduct at M&R.

M In re Vanderslice, at 325-327; In re Nixon, 2012 WL 3030517 (Del. July 25, 2012) (holding attorney who had
been convicted of possessing drugs violated Rule 8.4(d)); In re Melvin, 807 A2d 550, 554 (Del. 2002) (noting
that "even if a lawyer's criminal conduct does not result in an articulable injury to another person, public
confidence in the integrity of the legal profession is undermined when any lawyer engages in criminal
conduct”).

9‘ Rule 8.4, Comment 2.

21

IV. RECOMMENDED SANCTION

This Board recommends a sanction of disbarment. In determining the appropriate
sanction, the Board considers the ABA Standards for Imposing Lawyer Sanctions and the
four factor analysis under those standards: a) the ethical duties violated by the lawyer;
(b) the lawyer's mental state; (c) the extent of actual or potential injury caused by the
lawyer's misconduct; and (d) aggravating and mitigating factors.92

A. The Ethical Duties Violated by Respondent

Based on his own admissions and the ﬁnding of the Panel, Respondent violated
Rules 1.15(a), 3.3(a)(1), 8.1(a), 8.4(b), 8.4(c), and 8.4(d) (two counts) of the DLRPC.

B. Respondent's Mental State

The Rule violations found to exist here require a “knowing” state of mind, which
is likewise admitted by Respondent. In his misappropriation of ﬁmds, this Board ﬁnds,
as did the Board and Court in Respondent's 2012 disciplinary matter concerning eight of
the 12 misappropriated legal fees, that Respondent acted with the most culpable mental
state - that of intent. Respondent acted with the conscious objective and purpose of
withholding earned fees from his partners.93

Additionally, this Board finds that Respondent also acted with an intentional
mental state when he concealed, omitted, and/ or falsely denied any other misconduct or
additional stolen fees beyond the eight matters discovered by M&R in 2011. This Board

finds it both disingenuous and incredulous that Respondent "forgot" any or all other

91 ABA Standards for Imposing Lawyer Sanctions (1992), Section 3.0; In re Bailey, 821 A.2d 851, 866 (Del.
2003).
93 In re Vanderslice, at 325.

22

stolen fees, particularly in light of the extent, timing, and uniqueness of the additional
measures he took to accomplish these thefts and Respondent’ s admitted awareness of the
wrongfulness of these acts: Respondent deliberately failed to document his
representation of Boyce, Andrew, James, and Stutz, some of whom were friends or
family, and he failed to record those legal matters or their retainer checks in M&R’s
system; he did so with the full awareness that this violated protocol of the firm, his ethical
and professional obligations, and with the conscious objective of concealing any evidence
or "paper trail" of these clients or his receipt of their fee payments. These four instances
differed from the other eight thefts because of the additional measures Respondent
consciously took to ensure that M&R would have no evidence of either the client
representations or receipt of legal fees: he opened no case file in the firm's system,
performed no conflict check through the firm's conflicls system, failed to notify his staff
of any legal work to be performed on the matters, issued no receipt for the legal fees
received, and otherwise left no evidence or record by which M&R or any third party
could discover or verify the existence of these legal matters, clients, or fees. Respondent
then personally signed and deposited the legal fee checks, one of which (the Stutz check)
was deposited by the Respondent only three weeks before he was confronted by M&R;
similarly, the same month that M&R confronted him, Respondent personally reconciled
his own bank statements, which would have identified these check deposits.94 The record
also demonstrates coutinued communications between Mr. Stutz and the Respondent in

November 2011, December 2011, through September 2012, regarding his representation

9' Tr. at 138.

of Mr. Stutz well after the October 7, 2011 confrontation by M&R and before Respondent
repeatedly testiﬁed under oath denying any other misappropriated fees beyond the eight
discovered by M&R.95

It is difﬁcult to fathom that a modicum of reﬂection by Respondent would not
have prompted some recall of these other matters. His failure (or refusal) to exert any
such reflection, due diligence, or independent measures to ensure the accuracy of his
testimony, full disclosure, and restitution contradicts Respondent’s purported awareness
of the seriousness of the disciplinary proceedings against him and alleged
rehabilitation.96 Even if he had initially forgotten these additional fees, the fact that
Respondent deliberately eschewed any self-reﬂection or independent investigation to
ensure candor, compliance, and restitution, is tantamount to intent to deceive and/ or
conceal his additional misconduct. This is consistent with Respondent's discord with
M&R and his belief that he had earned the fees he had stolen. It is also alarming that,
despite Respondent's continued legal communications and representation of Mr. Stutz
after Respondent's termination from MGtR, Mr. Stutz was either unaware of the
Respondent’ s termination from M&R or was under the misguided belief that his
September 2011 retainer to the Respondent procured him legal services from the M&R
firm.

While it is not inconceivable that Re5pondent might not recall each and every one

of the legal matters or the exact amounts he misappropriated, given his awareness of the

9'5 Exhibit H, at p. 43-46; 76, and depo Ex. 2.
9‘ Tr. at 84-87; 92-94; 151; Exhibit H, at 52-53, 55.

24

wrongfulness of his acts, his affirmative actions to conceal the existence of these clients
and their fee payments, as well as his repeated and separate acts of depositing those fees
into his personal bank account, which he personally reconciled on a regular basis,
Respondent could not have reasonably (or negligently) forgotten all of these additional
misappropriated fees nor reasonably concluded that the eight matters that he was
confronted with represented the total number and amounts of misappropriations. It is
apparent to the Board that Respondent did not believe that he would be caught or
confronted with these four additional matters. This is also evidenced by the fact that none
of the 12 thefts were identiﬁed by Respondent’s voluntary admission or unsolicited
independent investigation. His intentional state of mind is further supported by
Respondent’ s motive to rninin‘tize the number of disciplinary violations which he faced
in the 2012 disciplinary proceeding, to minimize his punishment for same, to avoid owing
further restitution to M&R, and to advance his petition for reinstatement.

This Board therefore ﬁnds that Respondent was fully aware that he had
misappropriated additional legal fees for other undocumented client matters, including
one or more of the four matters identiﬁed in this Petition, and that Respondent
intentionally misrepresented and concealed the fact that he had accepted and
misappropriated other legal fees from M&R, and that he did so with the intent to deceive
his former M&R partners, the CDC, this Board, and the Delaware Supreme Court.

“Intent” is deﬁned in the ABA Standards as the “conscious objective or purpose to
accomplish a particular result." Respondent acted with "intent" in misappropriaﬁng

legal fees, and in a manner that was not likely to be discovered absent his own voluntary

25

admission; and Respondent acted with "intent" when he repeatedly denied having
misappropriated additional fees in any other matters, for the conscious objective and
purpose to keep those fees, avoid further penalty or monetary restitution, and in order to
support his reinstatement to practice law.

C. Actual or Potential Injury

Under the ABA Standards, “injury” is defined as “Harm to a client, the public, the
legal system, or the profession which results from the lawyer's misconduct. The level of
injury can range from ’serious’ injury to 'little or no’ injury; a reference to 'injury‘ alone
indicates any level of injury greater than ’little to no’ injury.” “Potential injury’ is the
harm to a client, the public, the legal system or the profession that is reasonably
foreseeable at the time of the lawyer's misconduct, and which, but for some intervening
factor or event, would probably have resulted from the lawyer's misconduct.”97

The Board finds that Respondent's misconduct caused actual injury to the M&R
ﬁrm, the legal system, the profession, and to the disciplinary proceedings. The Board
further finds that RespOnde'nt’ s miscc'mduct caused potential injury to these four clients,
in that Respondent chose to represent them without creating a record or case file within
the firm's system, presumany failing to perform a proper conflicts check through the
ﬁrm's conﬂicts system, or entering the clients' cases into the firm’s case management
system, which is used as a means of ensuring compliance with applicable case
management or court deadlines. Further, there was no measure taken to ensure that the

firm did not accept future cases that may conﬂict with Keepondent's representation of

'7 1991 ABA Standards as amended 1992 - Deﬁnitions.
26

these undocumented clients. While no evidence of actual harm to these clients was
elucidated, potential harm was reasonably foreseeable.

Actual harm was caused to the firm, regardless of the total amount of fees
misappropriated from the firm; and serious injury was caused to the legal system and the
legal profession as a result of Respondent’s pattern of dishonesty and deceit, requiring
this new and separate petition for discipline, Board hearing and Report, and a full hearing
and written Board decision on Respondent's Petition for Reinstatement. Respondent's
misconduct has caused an unfortunate and exorbitant waste of judicial resources and

compromised the disciplinary process, the legal system, and denigrates the reputation of

Delaware’s legal profession.

The Presumptive Sancﬁonls]
The parties agree that ABA Standard 5.12 applies to Respondent's

misappropriation of funds and criminal theft, under Counts I, III, IV, and VI in the
Petition. Under ABA Standard 5.12, a suspension is the presumptive sanction "when a
lawyer knoWingly engages in criminal conduct which does not contain the elements
listed in Standard 5.11 and that seriously adversely reﬂects on the lawyer's fitness to
practice.” The Delaware Supreme Court similarly applied ABA Standard 5.12 with
respect to Respondent’s previous disciplinary action for the eight misappropriated fees,
and imposed a one year suspension "because Vanderslice intentionally committed a
criminal act (theft) eight times over a period of ten months, despite possessing a

commendable pro bono record and despite other mitigating factors."93 With respect to

93 In re Vanderslice, at 328.
27

 

EFiled: May26 201511z14 n '

Filing ID 57289314
Case Number 261,2015

In the Matter of a Member of the Bar of the Supreme Court of the State of Delaware:

PATRICK E. VANDERSLICE,

Respondent. CONFIDENTIAL L 1

)

l a.
)

) Board Case No. 111858-8

.J
is)

REPORT OF THE BOARD AND RECOMMENDATION OF SAN CT ION

ON PETITION FOR DISCIPLINE 
R3

This is the report of the Board of Professional Responsibility ("Board” or "Panel")
on proceedings instituted by a Petition for Discipline ("Petition") filed by the Office of
Disciplinary Counsel ("ODC") on October 13, 2014. By stipulation of the parties and
approval of the Panel Chair, the originally-scheduled hearing on the Petition was
continued, and a hearing was held on March 12, 2015, before Board Panel members
Wayne I. Carey, Esquire, Louise Roselle, and Danielle K. Yearick, Esqnire, Chair.
Jennifer-Kate Aaronson, Esquire, represented the CDC and Respondent was represented
by Dennis Schrader, Esquire.

This Petition arises out of conduct of the Respondent in misappropriating fees
received for legal services to clients while he was engaged in the private practice of law
with the firm of Moore 8:: Rutt, P.A. (”M&R") in Georgetown, Delaware, and
Respondent’s failure to disclose those misappropriated fees in the course of his prior
disciplinary proceedings, and in his Petition for Reinstatement and testimony related
thereto. The ODC’s Petition before this Board alleges seven Counts of professional
misconduct, in violation of Rules 1.15(a), 3.3(a)(1), 8.1(a), 8.4(b), 8.4(c), and 8.4(d) (two

Counts) of the Delaware Lawyers’ Rules of Professional Conduct (“DLRPC”). By

  

Counts II, V, and VIII, concerning Respondent’ s knowingly false statements in connection
with a disciplinary matter and to a tribunal, prejudicial to the administration of justice,
the parties agree that ABA Standard 6.0 applies for violations of duties owed to the legal
system, but disagree as to the applicability of ABA Standard 6.11 or 6.12, which carry
presumptive sanctions of disbarment or suspension, respectively. ODC maintains that
6.11 is applicable based upon the evidence that Respondent acted with "intent" to deceive
when he misrepresented and falsely testiﬁed that he had only committed eight fee
misappropriations for a total of $1,780.00. Respondent contends that the four additional
misappropriated fees are a part of the "same transaction or series of transactions” that
were addressed and for which Respondent was already sanctioned under the prior
disciplinary matter, and that a two-year suspension, to be applied retroactively, should
be imposed."9 ODC contends that disbarment is the presumptive sanction, but if the
Board does not find intent, it requests a three-year suspension. 10°

The Board is not persuaded by Respondent’ s contention that the newlydiscovered
additional misappropriated fees are a part of the sanie transaction or occurrence for
which Respondent was already sanctioned, nor that by being suspended for one year,
"That message has been sent to Mr. Vanderslice."1m Perhaps, had this new disciplinary
Petition arisen out of Respondent’ s voluntary disclosure of the additional nominal fees
misappmpriated, the sanctions analysis would start and end with suspension, to be
applied retroactively as part of the same series of misconduct as those for which
9" Tr. at 186, 180, 188.

"’0 Tr. at 17:}.
'01 Tr. at 186.

Respondent had been disciplined, sanctioned, and for which the "message" had been
both sent and received. However, it cannot be discounted that the additional
misappropriated fees and this additional disciplinary Petition are before this Board solely
as a result of Respondent’s failure to ensure full discovery and disclosure of his
misconduct, and his repeated nﬁsrepresentations and concealment of his additional
illegal conduct, assuring and reassuring his partners, the CDC, the Board, and the
Delaware Supreme Court that he had committed only eight misappropriated fee
violations for a total of $1,780.00. Respondent performed no independent investigation
in order to ensure that all misappropriated firm fees were not only disclosed, but
reimbursed to M&R. Instead, at his deposition on 6/ 12/14, Respondent testified that he
merely relied on whatever matters M&R located in its systemm, and at the hearing,
Respondent testiﬁed, "And nobody - - during, through the whole process nobody had
requested my bank records or anything.”103 It is curious that, despite Respondent's
contention that he understood the seriousness of his prior disciplinary action, the fact that
he personally signed and deposited the four discovered additional misappropriated legal
fees, and the fact that he reconciled his own bank records on a routine basis, coupled by
the fact that, once the additional misappropriated fee from the Stutz matter was
discovered by the happenstance of Stutz's appearance at M&R ofﬁces looking for his
attorney, it required a renewed ODC investigation and a mere cursory review of

Respondent‘s personal bank records to unveil additional payments that were clear on the

“'2 Exhibit 1-1, at p. 52.
'03 Tr. at 83.

face of the checks to be for legal services. Additionally, Respondent was able to provide
teSIimony, in his deposition and at this hearing, detailing the legal services that he
provided to each of these four clients, yet he claims to have had no knowledge or
recollection of the misappropriation of their fees until he was confronted with copies of
their checks in 2014. It is only because of Respondent's deceit, concealment, and/ or
misrepresentations since 2011, that this new Petition has been ﬁled against Respondent
and is before this Board. In point of fact, none of the now 12 misappropriated fee matters
were ever voluntarily disclosed by the Respondent. Itis disconcerting, at minimum, that
Respondent, then and even now, relied solely on whatever M&R was able to ﬂesh out
from its own case management system, rather than assuming any responsibility or
accountability to ensure that there were no other misappropriated fees. Respondent
should not be given the benefit of lumping these additional four misappropriated fees as
part of a single transaction for which he has already been sanctioned, where it is
Respondent himself who could have disclosed or identiﬁed these three years ago, and it
is only by virtue of his concealment and dishonesty that brought about this new Petition.
The Board does not, therefore, give Respondent the credit of “time served" for these four
additional misappmpriated fees.104

Additionally, although the Court in Respondent’s prior Petition, and the CDC in

this Petition, proffer ABA Standard 5.12 as the applicable standard for Respondent's

1°“ See In re Davis, 43 Add 856, 862, 902 (Del. 2012) (Respondent’s misconduct underlying his prior
suspension, and false statements made in his reinstatement questionnaire that led to discovery of additional
misconduct prior to and during his suspension, "cumulatively" reﬂected an indifference to legal
obligations and cumulatively warranted the most serious sanction of disbarment).

30

misappropriation of fees, the Board does not wholly discount the applicability of ABA
Standard 5.11, under which disbarment is the presumptive sanction for a lawyer’s
criminal conduct that includes “intentional interference with the administration of
justice, false swearing, misrepresentation, fraud, extortion, misappropriation, or the .”
ABA Standard 5.11 also applies where “a lawyer engages in any other intentional conduct
involving dishonesty, fraud, deceit, or misrepresentation that seriously adversely reflects
on the lawyer's fitness to practice." Respondent’ s conduct falls within both categories of
misconduct warranting a presumptive sanction of disbarment under 5.11, not only for
his intentional misappropriation of fees, but also for pattern of his intentional conduct
involving dishonesty, deceit, and misrepresentation. Respondent’s lack of effort to recall
or to assist in identifying the full extent of his misapproprialion measures was as
deliberate as actively concealing them. In the commentary of ABA Standard 5.11, "A
lawyer who engages in any of the illegal acts listed above has violated one of the most
basic professional obligations to the public, the pledge to maintain personal honesty and
integrity. This duty to the public is breached regardless of whether a criminal charge has
been brought against the lawyer." While the total amount of fees misappropriated by
Respondent are relatively insigniﬁcant, it is his intentional and surreptitious conduct
against M&R and throughout the disciplinary process that falls within 5.11; this is
demonstrated both in the manner by which he misappropriated these four legal fees,
leaving no paper trail whatsoever by which he could be caught other than by his
voluntary disclosure or self-investigation, and his repeated false statements,

concealment, and/ or self-serving lack of recall regarding any additional misappropriated

31

fees from clients who had not been subject to the ﬁrm's conﬂict of interest protocol or
case management protections; Respondent not only improperly beneﬁted financially
from this, but did so under the added benefit of M&R‘s name and the professional
liability coverage and other firm protections that come with that.

Applying Standard 5.11 to Respondent’ s conduct is also consistent with Delaware
precedent.105 In Davis, Davis had been sanctioned with a one-year suspension for false
notarizations, failure to safeguard ﬁduciary funds, and failure to pay taxes. At the end
of his suspension, Davis sought reinstatement and submitted a reinstatement
questionnaire to ODC. In the course of investigating the accuracy of the reinstatement
questionnaire, ODC determined that some of Davis's answers in the questionnaire were
incomplete and misleading. This resulted in further inquiry and investigation that
ultimately revealed Davis had violated other disciplinary rules both before and during
his suspension, and therefore thereafter when he sought reinstatement. As a result of the
newly-discovered violations and the misrepresentations on his reinstatement
questionnaire, the CDC filed a new petition for discipline against Davis. It was
determined that, during his suspension, Davis engaged in a single instance of
unauthorized practice of law by providing title and settlement services. It was also
discovered that, prior to his suspension, Davis had conducted a real estate settlément
while under the inﬂuence of alcohol, and that he had been involved in a single-vehicle

accident in which he misled or otherwise obstructed the police investigation by

"5 In re Davis, 43 A.3d 856, 901-902 (Del. 2012): In at Dorsey, 683 A.2d 1046, 1048 (Del. 1996) (Respondent
convicted of felony theft for misappmpriating client funds was "serious criminal conduct” warranting
disbannent under Standard 5.11(a), notwithstanding signiﬁcant mitigating factors).

32

consuming alcohol after the accident in order to avoid testing for DUI. Additionally, the
new petition against Davis sought disciplinary action for Davis's failure to accurately
report his additional misconduct prior to his original disciplinary proceeding and
suspension, and for his misrepresentations in his reinstatement questionnaire.106 The
Court took into consideration the fact that the underlying conduct that led to Davis’s
original suspension involved acts of deception, and that Davis engaged in at least one
further act of misrepresentation and deceit by making false or misleading statements in
his reinstatement questionnaire. The Court found that Davis had “knowingly” violated
the suspension order by meeting with a client to provide legal advice, and that the totality
of his actions "cumulatively warranted the most serious sanction of disbarment.”1°7 Like
Respondent, Davis "compounded that misconduct when he made misrepresentations to
an arm of this Court in his Reinstatement Questionnaire?”a The Court deemed Davis’s
mental state to be "knowing" or “negligent” with respect to his misconduct, with the sole
exception that Davis acted intentionally in consuming alcohol in order to prevent the
police from performing an alcohol test for DUI after his auto accidentl‘” The Court
concluded that Davis's misconduct was knowing and deceptive "if not criminal" when
he filed for reinstatement and was required to demonstrate his rehabilitation; his
knowingly false answers resulted in further investigation that revealed additional ethical

violations both before and during his suspension!“ Although some of Davis’s violations

1°51" re Davis at 858-860.

10" in re Davis at 862, citing, In re Green, 464 A.2d 881, 885 (Del. 1983).
'05 Id.

109 Id. at 898-899.

I" In re Davis at 866.

33

occurred prior to his suspension, the Court treated the new petition as new and separate
acts of misconduct that evidenced a continuing pattern of misrepresentation for personal
beneﬁt, causing injury to the profession, and therefore implicating ABA Standard 5.11,
speciﬁcally with respect to Davis's deceit and dishonesty in advancing his potential
reinstatement to the Bar.111 The analogous fact pattern and cumulative pattern of
misconduct by the Respondent in this case similarly falls within ABA Standard 5.11 and
the sanction of disbarment.

Since the Board concludes that Respondent's statements and testimony under oath
regarding disclosure of fees he misappropriated during his tenure with M&R were done
with the intent to deceive and/ or to withhold material information, and that this deceit
caused actual injury to his firm, the legal profession, and the legal system and disciplinary
process, in addition to potential injury to clients, Respondent has breached virtually all
of the ethical duties articulated in the ABA Standards “Theoretical Framework”112,
including duties of loyalty to preserve the property of a client, avoid conﬂicts of interest,
duty of candor, duties to the legal system, and duties to the legal profession. Id.
Additionally, the ABA Standards denote that they do not account for multiple charges of
misconduct, but that the ultimate sanction imposed "should at least be consistent with
the sanction for the most serious instance of misconduct among a number of violations;
it might well be and generally should be greater than the sanction for the most serious

misconduct. Either a pattern of misconduct or multiple instances of misconduct should

'“ Id. at 900-902.
"3 ABA Standards, as amended February 1992, pgs. 5-7.

34

be considered as aggravating factors!”-13

Under ABA Standard 6.11, disbarment is appropriate "when a lawyer, with the
intent to deceive the court, makes a false statement, submits a false document, or
improperly withholds material information, and causes serious or potential serious
injury to a party, or causes a significant or potentially signiﬁcant adverse effect on the
legal proceeding." The Board finds this standard to be most applicable to the aggregate
Counts of misconduct by the Respondent, coupled by his "intentional" state of mind,
making disbarment the presumptive action. Updated annotations to the ABA Standards
note that disbarment is appropriate where there are multiple dishonest acts under
Standard 6.11 for instances of intemional dishonesty that cause serious or potentially
serious injury to a party or signiﬁcant or potentially signiﬁcant adverse effect on a legal

proceeding.m Commentary to Standard 6.0 also suggests that disbarment is the

“3 ABA Standards, as amended February 1992, pg. 7.

"4 Annotated ABA Standards, as amended 2015, Section 6.0: “A lawyer who engages in deceptive conduct
in legal proceedings violates the most fundamental duty of an ofﬁcer of the court.” See People 1:. Costa, 56
P.3d 130, 135 (Colo. O.P.D.]. 2002) (disbarment warranted under Standard 6.11 for a lawyer who made
material misrepraentation to the court about discovery in a personal injury matter, misconduct that
“invariably bears a potentially significant adverse effect on the legal proceeding, places the client at
signiﬁcant risk, demeans the profession and diminishes the public trust in ﬁre administration of justice");
in re Quaid, 646 So. 2d 343, 350 (La. 1994) (disbarment was warranted under Standard 6.11 for a lawyer
who, among other misconduct, made false statements in documents and testimony before the Social
Security Administration in attempt to receive additional fees: “Respondent presumany engaged in such
deception in order to protect his own situation as an attorney and to safeguard for himself the fees he had
improperly collected from his client. Such conduct violates the most fundamental duty of an officer to the
court”); in re Curanchini, 956 S.W.2d 910 (Mo. 1997) (Disbarment was warranted under Standard 6.11 for
misconduct that included intentionally submitting false documents and making false statements and
intentionally withholding material information: “This misconduct is an affront to the fundamental and
indispensable principle that a lawyer must proceed with absolute candor towards the tribunaL In the
absence of that candor, the legal system cannot properly function. .the protection of the public and the
maintenance of the integrity of the legal profession require the most severe sanction available." Id. at 919-
20); Flu. Bar v. Rightmyer, 616 So. 2d 953, 955 (Fla. 1996) (Disbarment was warranted based on perjury: "No
breach of professional ethics, or of the law, is more harmful to the administration of justice or more hurtful
to the public appraisal of the legal profession than the knowledgeable use by an attorney of false testimony
in the judicial process. When it is done it deserves the harshest penalty"), in re Barber. 904 P.2d 620 (Or.

35

appropriate sanction "when the dishonest acts occur in the context of disciplinary
proceedings.”115 See, People v. Hellewell, 27 P2d. 527 (Colo. 1992) (Misconduct including
attempting to mislead the Court regarding conversion of client hmds during disciplinary
proceedings for suspension warranted disbarment under Standard 6.11); Fla. Bar v. Ortu,
689 So. 2d 2'70 (Fla. 1997) (Lawyer originally suspended for three years for tax evasion
was disbarred under Florida Standard 6.11 for making intentional false statements about
assets during his reinstatement petition).

ABA Standard 6.11 was similarly applied for analogous, albeit arguably more
egregious, conduct in In re Clyne!“5 In Clyne, Clyne was transferred to disability inactive
status due to his admitted alcoholism and enrollment in an alcohol abuse treatment
facility!” After his alcohol rehabilitation treatment, Clyne sought transfer to active
status, and in the course of doing so, denied that he had had any alcohol since his
treatment enrollment and caused a three month delay in producing his ﬁnancial records

to the CDC in connection with its investigation.113 Prior to his request for reinstatement

1995) (Disbarment under 611 for intentionally altering fee agreement by deleting another lawyer's name
and n-Iisrepresenting time and expense on statement for fees caused “potential for serious injury to legal
system and legal profession, creating potential to mislead court, undermine the judicial process, and
interfere with litigation outcome"), In re Munroe, 89 AD. 3d 1, 8 (N.Y. App. Div. 2011) Reciprocal
disbannent instead of two and a half year suspension for lawyer's "egregious pattern of misconduct for
fabricating stock certificates to support false claims to the courts and disciplinary counsel, with the court
finding that ‘the only conceivable purpose of such fabrication is personal gain’"); Annotated ABA
Standards, as amended 2015, commentary, Standard 6.11, citing In re Clyne. 581 A2d. 1118, 1126 (Del. 1990)
(Disbarment under Standard 6.11 for misconduct including misrepresentations to the Court and forged
certificates of service, with the Court noting that disbarment is the most serious sanction normally reserved
for cases of misappropriation and other instances when a lawyer's conduct poses a continuing danger to
the public.)

"5 Annotated ABA Standards, 6.1, commentary, annotations as amended 2015,

"5 In re Clyne, 581 A.2d 1118 (Del, 1990),

“7 Id. at 1122.

HE 

36

to active status, Clyne had engaged in myriad misrepresentations, including falsifying
documents, forgery, and providing false or fraudulent explanations for his failure to file
timely briefs in two cases!” The Court nonetheless focused on the fact that, while Clyne's
earlier falsifications and misrepresentations were at a time when his judgment was
impaired by alcohol, his conduct of dishonesty and deceit, including his
misrepresentations regarding his fitness to practice law, warranted disbarment under
ABA Standard 6.11.120 The Clyne Court also noted that Clyne's willingness to be frank to
recant his lies "came only when the Respondent was confronted with no other way
out.”121 Clyne's alcoholism was not deemed to be a mitigating factor with respect to his
misrepresentations in seeking reinstatement, and, despite the fact that Clyne had no prior
disciplinary violations, the Court applied ABA Standard 6.11 for Clyne's false statements
and the significant adverse effect on legal proceedings caused, not only by his misconduct
prior to his inactive status, but notany due to his lack of candor and “complete
abandonment of the fundamental concept of candor that is essential to the continued
practice of law."122

The Board further believes that disbarment is appropriate in this matter, to
protect the interests of the public and the administration of justice, to deter others from
engaging in similar misconduct, and to preserve confidence in the profession and legal

system‘”

“9 Id. at 1120-1121.
"9 Id. at 1123, 1126.
'2' Id. at 1123.
'22 Id. at 1126.

'23 See In re Christie, 574 A.2d 845. 851 (Del. 1990); In re Clyne, 581 A.2d 1118, 1125  1990).
37

Amended Answer dated February 11, 2015, Respondent admits to all Counts in the
Petition.1 Therefore, the issue for this Panel is the appropriate sanction.

Because the Supreme Court’ 5 review is de novo, the Panel shall nonetheless address
the evidence and testimony related to the merits of the disciplinary violations, in addition
to its analysis in support of this Panel's recommendation for a sanction of disbarment.

I. PROCEDURAL BACKGROUND

On April 4, 2012, ODC filed a Petition for Discipline against Respondent for
professional misconduct while engaged in the practice of law for M&R between
December 2010 and September 2011. In connection with that disciplinary proceeding,
Respondent was deposed by CDC on May 9, 2012, and a hearing was conducted before
the Board on May 17, 2012. The Board issued its decision on the alleged violations on
August 3, 2012, and the Delaware Supreme Court issued its decision on October 12, 2012,
and imposed a sanction of a one-year suspension from the practice of law; in addition, a
Receiver was to be appointed to protect the interests of Respondent’s clients and the
public, and Respondent was ordered to cooperate in all respects with Receiver, including
providing the Receiver with all ofﬁce books and records; and Respondent was further
ordered to fully cooperate with the CDC in any of its other efforts to monitor his

compliance. 1 Under the 2012 disciplinary proceeding, Respondent was found to have

' in his Amended Answer, Respondent admitted all Counts except paragraph 58 of Petition Count [II for
violation of Rule 8.4(b), which was denied. However, at the 3/12/15 hearing, Respondent further amended
his Answer on the record, and admitted Count Ill, conﬁrming that all Counts on the merits of the
disciplinary Petition were admitted. See 3/12/15 hearing transcript, Tr. at p. 6. (All citations to the 3/12/15
heating trmiscript shall be cited as "Tr. at __"J.

1 In re Vanderslice, 55 A.3d 322 (Del. 2012); See joint Exhibits Notebook, Exhibit E. All references to the exhibits
within faint Exhibit 1 Notebook submitted at the 3/12/15 hearing shall be cited as “Exhibit _. °

2

D. The Existence of Aggravating and Mitigating Circumstances

Following the determination of the presumptive sanction of disbarment, the Panel
must consider aggravating and mitigating circumstances before recommending the ﬁnal
sanction to be imposed!“ Aggravating factors or circumstances are those that might
justify an increase, and mitigating factors are those that might justify a decrease, in the
degree of discipline to be imposed.

Aggravating Factors

From the list of factors included in the ABA Standard 9.2, the Board finds the
following aggravating factors:

(a) Prior disciplinary offenses. Although Respondent contends that the
misconduct at iSSue in this Petition arises out of the same transactions and series of
misconduct for which Respondent has already been, and was still in the course of being,
sanctioned, the violations under this Petition are both new and separate from his prior
offenses, and they reﬂect a lack of remittance for his prior disciplinary offenses.
Respondent was previously deemed to have committed serious disciplinary violations,
sanctioned, paid restitution, and then sought reinstatement, contending his fitness to
practice law, his full restitution and rehabilitation. Although Respondent’ 5 additional
misappropriated fees occurred during the course of the same time period for which he
was already prosecuted and sanctioned, not only are these four misappropriated fees
different from the prior eight in that Respondent actively and overtly concealed any

paper trail or evidence of his representation of these clients and their retainer fees, but

'24 ABA Standard 9.1
38

Respondent also committed further disciplinary violations during his suspension and
restitution efforts, and it is those misrepresentations that form the basis for this additional
disciplinary Petition. Therefore, while he was already under sanction for
misappropriation of fees, Respondent committed further misconduct, separate and apart
from his prior disciplinary offenses, to warrant consideration of prior disciplinary
offenses as an aggravating factor.

(b) Dishonest or selfish motive. By misappropriating fees, the Delaware
Supreme Court has already deemed this conduct to be dishonest and selﬁsh in motive.‘-75
This Board further finds that Respondent's intentional misrepresentations and/ or
willfully ignorant omissions regarding the additional misappropriated fees were in an
effort to retain financial beneﬁt from the undiscovered fees, to avert further or more
severe sanctions and/ or additional restituh'on to M&R, and to procure his reinstatement
to practice law and the anticipated additional income that would come with that.

(c) A pattern of misconduct. By misappropriaﬁng multiple fees, this is
demonstrative of a pattern of misconduct!” Although these four additional
misappropriated fees occurred during the same ten-month period of the previously-
discovered eight misappropriated fees, this demonstrates a different pattern of
misconduct more surreptitious than those of the prior eight misappropriated fees, since
these four were deliberately undocumented with the obvious intent of personal gain with

little risk of discovery. Further, Respondent’s repeated misrepresentations to his firm, the

"-5111 re Vanda-slice, supra at 325, 328.
‘16 Id.

ODC, the Board, and to the Supreme Court, that he had not committed any further
disciplinary violations, demonstrate a pattern of misconduct, from at least 2010 to 2014.

(d) Multiple offenses. The Board does not give the Respondent the beneﬁt of
discounting the additional four misappropriated fees as part of his prior offenses, since
only the Respondent, himself, was in the position to disclose them. Further, Respondent
should not receive the beneﬁt of including the newly-unearthed misappropriated fees as
merely a part of the same offenses for which he's already been disciplined, when
Respondent’s separate and new acts of misconduct created the need for a new Petition
and disciplinary proceeding. Therefore, the Board deems these four misappropriated
fees as additional offenses, beyond those for which he has already been sanctioned.
Respondent also committed repeated misrepresentations throughout the course of his
prior disciplinary action and since his suspension. The multiple counts of disciplinary
violations substantiate a finding of an aggravating factor of multiple offenses.

(e) and (0 Although not raised by the ODC at the hearing, the legal resourCes
and proceedings that have been necessitated by Respondent’ s misappropriation of fees
and concealment and misrepresentation of same, including the unnecessary and
duplicative depositions, hearing proceedings, Board reports and costly judicial resources,
justify the additional aggravating factor of bad faith obstruction of the disciplinary
proceeding by intentionally failing to comply with rules or orders of the disciplinary
agency. By concealing and misrepresenting the extent of misappropriated fees,
Respondent obstructed a full and complete prior disciplinary and sanctions proceeding.

Additionally, Respondent submitted false evidence, false statements, and otherwisa

40

acted with deceptive practices during his disciplinary process, by concealing and/or
misrepresenting his additional misconduct during his tenure with M&R.

(i) Substantial experience in the practice of law. Respondent has been
admitted to the Bar since 1999, and his substantial experience in the practice of law has
previously been deemed as an aggravating factor under his prior disciplinary action}?

0) Indifference to making restitution. While this was not raised as an
aggravating factor by the ODC, the Board has some concern with the fact that Respondent
has taken no actions since his additional misappropriated fees were discovered in 2014
to provide restitution to M&R for those fees. Although there was testimony at this
hearing that a promissory note had been signed, no details were provided regarding the
terms of the promissory note or any actual payments madam Respondent testified in
his deposition of 6/12/ 14, that he had not yet taken any efforts to repay M&R the
additional fees that he had misappropriated, contending that his and his wife’s joint
wages prevented him from doing 50.129 There was no indication at his deposition in 2014
that Respondent had any plans of negotiating a repayment plan with M&R. Further,
notwithstanding the wages that Respondent testiﬁed that he and his wife were receiving,
given the nominal amount of the misappropriated fees, and the years in which those fees
are in arrears, the Board ﬁnds the Respondent largely indifferent to making restitution to

M&R, with whom he clearly had an adversarial relationship during the time period of

'37 In re Vanderslice, at 328.
'39 Tr. at 152.
'29 Exhibit 1-1 at p. 63,

{I

his misappropriations and following his termination. It appears as if reimbursing the
firm for the misappropriated fees is last on the Respondent's list of ﬁnancial obligations.

(k) Illegal conduct. By admitting criminal conduct of theft, Respondent has
engaged in illegal conduct. Further, the Board's conclusion that Respondent was aware
of additional misappropriated fees and] or clients whom he represented on behalf of
M&R, and repeatedly testified to the contrary, is tantamount to perjury.

Mitigating Factors

ABA Standard 9.32 sets forth a non-exhaustive list of mitigating factors to be
considered that may justify a reduction in the sanction to be imposed. Respondent argues
that the Board should consider mitigating factors of good character or reputation,
emotional or personal problems, and voluntary cooperation with CDC and disciplinary
proceedings. The Board finds none of these factors to mitigate Respondent’ s misconduct
or to warrant a reduced sanction. The Board does acknowledge, and give some
consideration to, Respondent’s reputation and character with respect to his pro bono and
voluntary community work. It is clear to the Board that Respondent is an active
participant in various public service organizations, including school boards, church
boards, coaching, and other pro bono work within the c0nfines of his suspension.
However, as the CDC pointed out, Respondent’s “good character" as an ofﬁcer of the
Court is called into question in light of his cumulative pattern of dishonesty: “[G]ood
character is based on honesty and candor, and although he had an exemplary public
service record, and has conﬁrmed with that, that is far different than the character that’ 5

considered to be of good character and reputation for the purpose of mitigation in this

42

type of proceeding."130 This Board agrees that, while Respondent’ 5 public service record
is commendable, it is difficult to find good character as a mitigating factor in a case in
which the Board has concluded that Respondent has repeatedly intentionally deceived,
concealed, and perpetuated illegal and dishonest conduct, at the expense of his former
firm in which he was a partner, at the potential risk of the clients whom he represented
under that firm's name, and in interference with and deﬁance of the disciplinary process.
The fact that Respondent was disgruntled with his employer and in ﬁnancial dire straits
was his explanation for misappropriating fees. However, his perpetuation of that fraud
for the following three years, including in the course of his attempt at reinstatement,
while concealing additional misconduct for which he did not think that he would be held
accountable, flies in the face of good character, parlimlarly in its affront to the
fundamental and indispensable principle that a lawyer must proceed with absolute
candor and honesty to the courts, clients, and the legal system.131

This Board ﬁnds that Respondent’s pattern of misconduct, deceit, and lack of
candor to his firm partners, the CDC, this Board, and the Supreme Court violate the most
fundamental oath of a Delaware attorney of good moral character and use of no
falsehood. See, In re Davis, supra.

The Board does not deem Respondent’s emotional or personal problems as a
mitigating factor in this matter, just as the Supreme Court negated the same arguments

as a mitigating factor in Respondent’ 5 prior petition. Respondent’ 5 medical expert

13° Tr. at 174.
'3' In re Davis, supra.

43

provided no opinions or testimony regarding the Respondent's emotional diagnosis or
cognitive deficim during the period of his misappropriation of funds in 2010 and 2011,
nor during his perpetuation of that fraud between 2011 and 2014. His diagnosis of major
depression was only as of his examination of Respondent in November of 2014, well
beyond the events of misconduct at issue in this Petition. Further, Respondent's medical
expert performed no testing, nor offered any opinions, regarding Respondent’s memory
deficits or cognitive deﬁciencies that would explain Respondent’s inability to recall, or
incapacity to disclose, the additional theft of clients and fees from M&R. There is no
evidence that Respondent was unaware of the wrongﬁilness of his acts in
misappropriating fees or in concealing and misrepresenting any evidence of these clients
or legal fees. Dr. Wilson could offer no opinions regarding Respondent’ 5 mental or
functional status during the relevant time period between 2010 and February 2014.
Respondent’s current diagnosis of major depression is irrelevant to the period of
misconduct at iSSue before this Board. Resp0ndent’s testimony and activity levels
demonstrate that after he left M&R his personal and professional life was on "an upward
curve”132 and his functional level appeared to be above average, in light of his paralegal
work for Attorney Willard and his numerous activities as coach, teacher, and board
member for various entities. Therefore, the Board cannot and does not consider any
alleged personal or emotional problems, nor ResPondent’s recent diagnosis of major
depression, to be a mitigating factor relevant to the misconduct at issue; nor is this a

condition relevant to this Board's assessment of Respondent’s mental state of intent when

‘32 Tr. at 143-144; Exhibit C at 265.

he misappropriated fees and when he failed to disclose, misrepresented, or otherwise
concealed material facts to the CDC and in his reinstatement proceedings.

The Board does ﬁnd that Respondent expressed remorse for his misconduct,
although the remorse expressed was prompted by the ramifications of being caught.
Respondent offered no testimony expressing remorse to M&R, to ODC, or to the Board
for the extensive waste of their resources caused by his misrepresentations.

CONCLUSION

The Board's recommended sanction is disbarment. The Board considers both the
ABA Standards as a guide, as well as Delaware and analogous case law. The Board ﬁnds
that ABA Standards 5.11 and 6.11 are applicable to Re5pondent’s cumulative misconduct
of dishonesty. The CDC submitted a number of cases involving similar, but not identical,
violations as those here, in which the sanction was either suspension or disbarment. The
Board finds the Davis and Clyne cases most analogous, in which disbarment was the
appropriate sanction. Both matters involved deceit or dishonesty in connection with
disclosure of prior misconduct and in connection with reinstatement proceedings. The
Clyne Court noted that efforts to hide misconduct indicates a dishonest motive, and

coupled with an attempt to obstruct a disciplinary proceeding, reﬂects a refusal to

acknowledge the wrongful nature of one's conduct!” The Davis decision is most
instructive in its analysis of the importance of the hmdamental oath of a Delaware
attorney to demonstrate good moral character and the use of no falsehood. The Davis

Court noted that good moral character, honesty, and candor are the cornerstones of the

‘33 In re Ciyne at 1126.
45

oath of a Delaware attorney and his duty to the public and the legal profession. Not
unlike the matter before this Panel, Davis presented testimony of mental disability, which
was rejected as a mitigating factor because the expert had no contact with Davis during
the time of his violations and could offer no opinion as to whether Davis's depression or
alcohol abuse was a causal factor in any of the ethical misconduct.m Like Davis, when
Respondent filed for reinstatement, he was required to demonstrate his rehabilitation,
but instead, his answers on the reinstatement questionnaire were inaccurate, at minimum
misleading. Similar to Davis, "Respondent before and during suspension violated
[standards of personal integrity and honesty] in what even Respondent concedes was a
pattern of misconduct!“5 Moreover, false statemenls during disciplinary proceedings,
particularly in connection with representations to this Court as to one's honesty,
rehabilitation, and fitness to practice law, are treated under Delaware precedent much
more harshly than other misconduct.

The Becker and Hull cases are analogous, but dislinguishable because substantial
mitigating factors were considered by the Court in those cases to warrant a sanction of
suspension, rather than disbarment. In Becker, the attorney, while on probation, failed to
comply with the terms of his probation, failed to respond to the CDC and its requests,
and made false statements on his Certiﬁcate of Compliance. The Court found a number
of mitigating factors to justify imposing a three-year suspension)“ In Hull, the attorney
was sanctioned with suspension for material misrepresentations to a bankruptcy court
'3‘ In re Davis at 903.

‘35 Id. at 905.
136 In re Becker, 947 A.2d 1120 (Del. 2008).

and providing false information to ODC regarding mishandling of client cases. However,
mitigating factors including remorse, no dishonest or selﬁsh motive, and personal and
emotional problems warranted a sanction of suspension.137

The CDC also submitted a Maryland decision, In Re Vanderlinde, wherein the
attorney was disbarred for misappropriating ﬁrm money!” In Vanderlinde, the Court
noted its intolerance for an attorney's conduct of intentional dishonesty, including
misappropriation, fraud, or criminal theft. Similarly, in the Maryland reciprocal
discipline case for Respondent, in response to the 2012 Delaware disciplinary action, the
Maryland Court rejected a reciprocal sanction of suspension, "even though the Delaware
Supreme Court only imposed a suspension of one year, disbarment is the appropriate
sanction in this case.”139 The Maryland Court noted that Respondent’s conduct of
misappropriating fees warrants "substantially different discipline" in Maryland because
an attorney's intentional misappropriation of funds, absent compelling extenuating
circumstances, warrants disbarment. Although this order of disbarment was issued on
10/21/13, Respondent failed to correct his responses in his Reinstatement Questionnaire
concerning his standing in other jurisdictions, nor did he disclose his Maryland
disbarment status during his 12/ 12/ 13 reinstatement hearing.140

In addition to the intentional dishonest conduct of mis‘appropriating funds,

Respondent compounded that misconduct by perpetuating a cover-up for additional

137 In re Hull, 767 A.2d 197, 201 (Del. 2001).

‘33 Atty Grievance Comm’n of Md 1:. Vmiderlinde. 364 Md. 376, 773 A.2d 463 (Md. App. 2001).

13" Attorney Grievance Camm'n and 2;. Patrick Edtmrd Vandsrslice, Misc. Docket AG No. 68, Sept Term 2012
(Md. App. 10/21/13).

“0 Exhibit F, p. 4; Exhibit G, 12/ 12/ 13 hrg. transcript.

47

violated DLRPC Rules 1.5(f), 1.15(a) and (b), 8.4(b) and (c), and 8.4(d), as a result of
Respondent’s furnishing deﬁciently drafted retainer agreements regarding advanced
fees, and Respondent's misappropriation of clients’ consultation and ﬂat fees from the
M&R firm on eight occasions between December 2010 and September 2011, for a total
amount of $1,780.00 in stolen fees.3

On or about September 5, 2013, Respondent submitted a completed Reinstatement
Questionnaire to the CDC, seeking reinstatement to the practice of law in Delaware.4 In
his certified answers to the Reinstatement Questionnaire, Respondent represented, "In
October of 2011, I paid Moore 6: Rutt, PA the full amount of $1780.00 representing the
total amount of misappropriated funds."5 Respondent was deposed by the CDC on
November 26, 2013, in connection with his reinstatement petition, and a reinstatement
hearing was conducted before the Board on December 12, 2013.6 The Board issued its
report and recommendations on reinstatement on February 18, 2014.7 Apparently
contemporaneous with the Board’s report on reinstatement, ODC received a letter notice
from M&R relating that the firm had been presented with evidence of another
misappropriated client fee when Richard Stutz presented himself at M&R’s ofﬁce to
inquire about his $500 retainer fee and a credit.‘3 M&R had no record of Mr. Stutz as a

client or his ﬁle, but Mr. Stutz was able to obtain a copy of his retainer check made

3 Idaho
4 Exhibit F.

5 Exhibit F, p. 10.

6 Exhibit G.

7Tr. at 11 (The Board's reinstatement report was not provided as an exhibit).
5 Tr. at 11-12, 15.

3

misappropriated funds and repeatedly misrepresenting the extent and scope of his
misconduct, demonstrating a proPensity to lie, a risk to the public and to the legal
profession, in direct contrast to the high standards to which Delaware holds its lawyers.
Even if a presumptive sanction were to be deemed suspension in this case, the
aggravating factors outweigh the mitigating factors to justify a more harsh sanction of
disbarment.

The Board finds that the sanction of disbarment serves the primary purpose of
disciplinary proceedings to protect the public, to foster public conﬁdence in the Bar, to
preserve the integrity of the profession, and to deter other lawyers from similar
misconduct. "Maintaining high standards of professional and personal conduct for
persons admitted to the Bar of this Court is essential to ensure the proper administration
of justice within the judicial branch of our government."1‘ll Two fundamental ethical
principles in the Delaware oath are to act with ﬁdelity to the Court and to use no
falsehood.”“2 Respondent violated these fundamental ethical principles both before and
during his suspension, and thereafter when he sought reinstatement. Good moral

character is the “sine qua mm to be a member of the Bar of the Delaware Supreme Court,

and Ofﬁcer of this Court_”143

'41 In re Davis at 863.
“1 In re Davis at 866.
'43 Id.

 

BOARD ON PROFESSIONAL REPONSIBILITY

 

LOUISE ROSELLE

49

BOARD ON PROFESSIONAL RESPONSIBILITY

 

DANIELLE K. YEARICK. ESQUIRE
Panel Chair

 

WAYNE I. CAREY, ESQUIRE

‘ (8‘.

Dated: b "21' 2015

49

payable directly to the Respondent.9 On February 20, 2014, ODC ﬁled a motion to stay
the reinstatement proceedings, and Respondent ultimately ﬁled a stipulation to
withdraw the reinstatement petition in its entirety.10

Further investigation by CDC and review of Respondent’ 5 personal bank records
revealed additional retainer fee checks paid to Respondent for legal matters and clients
not contained in M&R’s system.ll Thereafter, on 10/13/14, ODC fﬂed this Petition
against Respondent, alleging four new client matters in which Respondent
misappropriated fees from the M&R firm between January to September of 2011, for a
total of $1,400.00. The balance of the Petition Counts relate to Respondent's conduct from
October '7, 2011 through December of 2013, during which Respondent failed to disclose
and] or misrepresented the extent of fees he misappropriated from M&R.

A hearing before this Board was canducted on March 12, 2015.

II. FACTUAL FINDINGS

The following factual ﬁndings are determined from the prior disciplinary
proceeding and the Supreme Court's findings in 2012, the admissions in RespOndent’s
Amended Answer to the pending Petition, the hearing exhibits, and the testimony at the
3/12/15 hearing.

Respondent was admitted to the Delaware Bar in 1999.12 In September 2010, while

Respondent was a partner at the law firm of MGrR, M&R instituted a 25% pay cut for its

9 Tr. at 12.

1° Tr. at 12 (Neither the motion to stay nor the stipulation to withdraw the reinstatement petition were
provided as exhibits).

‘1 Tr. at 93—96, 111,

11 Petition 11.

partners due to an economic recession.“ To mitigate his ﬁnancial difficulties from this
pay cut, Respondent misappropriated clienls’ fees from the firm between December 2010
and September 2011. 14 Eight occasions of misappropriated fees were discovered by M&R
in its review of its books and records. M&R had an established policy requiring the
deposit of all attorneys' fees into M&R’s trust or operating accounts, and likewise had a
policy of opening a file for every ﬁrm client, assigning a file number and entering the
client's information into its electronic case management program.15 On October 7, 2011,
Respondent was confronted by M&R regarding the firm's discovery of fee retainer
receipts and documentation of eight occasions of theft of earned cash attomeys' fees.16
Respondent admitted to the discovered misappropriated fees, was expelled from M&R
on 10/7/11, and was instructed to self-report to ODC within two weeks.17 Respondent
conﬁrmed to MGIR that the ﬁrm had discovered all of his instances of theft of firm hmds,
for a total of $1,780.00.13 ODC thereafter filed its 2012 Petition for Discipline for
Respondent’ s misconduct related to his misappropriation of the earned cash attorneys'
fees, and Respondent was deposed in connection with that disciplinary proceeding on
5/9/12, during which Respondent affirmed that the total amount of ﬁrm funds he
misappropriated was $1,780.00:
Q. And the total amount you kept was $1,780, correct?

A. Correct.
Q. Did you repay Moore & Rutt, the ﬁrm, the funds you took?

'3 In re Vanderslice at 323.

'4 Id.

'5 Petition 1114 and 5.

'6 Petition 16.

17 Petition 117 and 8.

'9 Pelih'on 119 and 11; In re Vanderslice, at 323.

Correct.

Okay. And so where it says buy-out, there are seven names
listed below that, correct?

Correct.

And to those seven names reﬂect the seven clients who paid
you cash that you kept?

Yeah, the retained fees, yes.19

PO? 1:0?

At the disciplinary hearing before the Board on 5/17/12, Respondent testiﬁed that
there were eight times when he kept earned fees from Mdt-R.20 Respondent testified at
that 5/17/12 hearing that there were never any other instances where he took money
from clients and failed to document or deposit the payment with MR, and Respondent
re-affirmed that the total amount of fees that he had stolen from M&R was $1,780.00.”
Respondent himself, and through his counsel, represented to the Board that Respondent
had repaid the full amount of the misappropriated fees he had taken during his tenure at
M&R, totaling $1,780.00.22 Notably, in that 5/17/12 hearing, it was represented to the
Board that Respondent failed to remit earned fees to M&R, but he gave the clients credit
for having made payment, and therefore “ did nothing to secret or secrete the fact that he
had received those fees. He actually gave the panel here cash receipts to the clients and
recorded those cash receipts in the cash receipts journal maintained by the firm.”23
Respondent testified on 5/ 17/ 12 that he was continuing to practice law, and he felt that
the quality of his practice "is better now":

I think during that time - -I don’t like to talk about myself. But I think that
my reputation as a family law attorney is a stellar one. And during that

19 Exhibit C, at 78-79. Petition 114.

3“ Petition 115; Exhibit D at 78.

11 Petition 11|16 and 17.

21 Petition 1117 and 18; Exhibit D at 67-68, 43-44, 262.
3 Exhibit D at 10.

6

time, I think I was a good attorney. But I don't think I was working up to

my potential with that. I mean, I got favorable decisions in that time. But I

don’t know if I had as much compassion for my clients as I, again, do now.

Because sometimes you have to go through, you know, when you go

through life circumstances and you have to learn from everything that

happens to you. And I think through this circumstance, I have learned that

bad things can happen to good people?"
Respondent testiﬁed as of 5/ 17/ 12 that he was better able to handle stress and anxiety
than he was in 2010 and 2011 because of treatment he received, and that he has thought
“every day” about why he took and kept M&R’s fees.25

As a result of his misconduct, including criminal theft, Respondent was suspended
from the practice of law for one year by order of the Delaware Supreme Court on
10/ 12/ 12.26

On 9/ 5/13, Respondent noticed ODC of his intent to file a Petition for
Reinstatement and submitted his completed Reinstatement Questionnaire, in which he
specifically denied that he was aware of any facts concerning conduct which may result
in the ﬁling of charges or disciplinary action against him in any jurisdiction, including
any state or federal administrative agency, and represented that he paid M&R the "full
amount of $1,780.00 representing the total amount of misappropriated funds??? On

10/14/13, Respondent filed a pro se Petition for Reinstatement with the Board.”5 On

10/21/13, Respondent was disbarred from the Maryland Bar as a result of the 2012

14 Exhibit D at 229-230.

1’5 Exhibit D at 225-227.

1‘5 In re Vanderslice, supra, at 323, 326. Petition 13.
17 Exhibit F: Petition 1120 and 21.

’3 Petition 122.